The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 5, 2015

                                    No. 04-14-00177-CR

                                    Alejandro Leal PENA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-090168-CRA
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER

       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to January 5, 2015.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court